Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered July 28, 1983, convicting him of robbery in the first degree (two counts), and burglary in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
Initially, we reject the defendant’s contention that the photographic array and lineup from which the defendant was *705identified were unduly suggestive (see, People v Prochilo, 41 NY2d 759; People v Wong, 133 AD2d 184).
We also find that, upon the exercise of our factual review power, the defendant’s guilt was proven beyond a reasonable doubt and the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The jury was entitled to give great weight to the testimony of the complaining witnesses and to reject that of the defendant and his alibi witnesses (see, People v McCrimmon, 131 AD2d 598).
Although the court improperly permitted testimony about the identification of other perpetrators who were not on trial with the defendant, given the strength of the eyewitness identifications, the error must be deemed harmless (see, People v Monroe, 40 NY2d 1096).
We have considered the defendant’s other contentions and find them to be unpreserved or without merit. Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.